Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a medical system comprising: a first medical device having a first handle; a second medical device slidably received within a lumen of the first medical device and the second medical device having a second handle, the second handle sized to be received in the first handle; the first medical device including a rotatable collar actuator configured to deflect the first medical device to an angle up to 90 degrees; the distal portion of the second medical device being configured to extend longitudinally as an angle substantially orthogonal to the major axis for a distance away from a distal most end of the first medical device when the distal end of the first medical device is deflected and the second medical device is slid out through the distal end of the first medical device. US 6,641,564 discloses a second medical device (fig. 3A, element 300) positioned within a first medical device 120, wherein the second medical device is configured to extend at an angle substantially orthogonal to the major axis (see col. 6, ll. 37-47). However, in view of the Board decision mailed 22 November 2021, no reasonable combination could be found to suggest a rotatable collar actuator on the first medical device configured to deflect the first medical device up to 90 degrees.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771